UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the period ended December 31, 2007. r TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period fromto. Commission File No. 000-28335 Platina Energy Group, Inc. (Name of small business issuer in its charter) Delaware 84-1080043 (State or other jurisdiction of incorporation or Organization) (I.R.S. Employer Identification No.) 1807 CAPITOL AVE. SUITE 101 - I, CHEYENNE, WY 82001 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (307)637-3900 Securities registered pursuant to Section 12(b) of the Act Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock Check whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: As of January 25, 2008, the Company had 99,354,158 shares of $.001 par value common stock issued and 81,697,908 shares of $.001 par value common stock outstanding. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEET CONSOLIDATED STATEMENTS OF OPERATIONS CONSOLIDATED STATEMENT OF CASH FLOWS NOTES TO FINANCIAL
